Citation Nr: 0319654	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  96-17 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder, and if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel

INTRODUCTION

The veteran had active service from March 1967 to October 
1970.

This appeal arises from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In this decision, the RO determined 
that the veteran had not submitted the requisite new and 
material evidence to reopen a claim for entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
However, in a subsequent rating decision of February 1996, 
the RO reopened this claim and denied it on the merits.  The 
veteran continued his appeal.  During the pendency of this 
appeal, the veteran moved his residence to the state of 
Michigan.  In December 1997, the veteran formally requested 
the transfer of his claims file to the RO in Detroit, 
Michigan, and VA transferred jurisdiction to that RO.

In a VA Form 9 (Appeal to Board of Veterans' Appeals)(Board), 
the veteran requested a hearing before the Board sitting in 
Washington, D.C.  He was notified by letter of January 2003 
that this hearing was scheduled for mid-April 2003.  He 
failed to appear for this hearing and did not request that it 
be postponed or rescheduled.


FINDINGS OF FACT

1.  In a rating decision of September 1993, the RO denied the 
veteran's claim for entitlement to service connection for 
PTSD.  He was notified of this decision in a letter of 
October 1993 and did not appeal this determination.

2.  The additional evidence added to the record since 
September 1993 is not duplicative of evidence previously on 
file and, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the claim.


CONCLUSIONS OF LAW

1.  The September 1993 decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104(a) (2002).

2.  Subsequent to the decision of September 1993 denying 
entitlement to service connection for PTSD, new and material 
evidence sufficient to reopen the claim was received.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (Effective 
prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

To the extent that the issue is new and material evidence, 
the Board is satisfied that all relevant facts regarding the 
issue decided below have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to notify and assist.  See 38 U.S.C.A. 
§ 5103, 5103A, 5107 (West 1991 & 2002); 38 C.F.R. § 3.159 
(2002).  The Board also finds that the recent publication of 
new regulations implementing the Veterans Claims Assistance 
Act of 2000 (VCAA) does not require further development 
because, "the provisions of (the new regulations) merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 
29, 2001); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  In any event, based on the favorable 
decision discussed below, any failure in VA's duty to notify 
and assist the veteran regarding his claim for new and 
material evidence is moot.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).




Submission of New and Material Evidence

A new regulatory definition of new and material evidence 
became effective on August 29, 2001.  See 66 Fed.Reg 45620 
(2001).  However, those provisions are only applicable to 
claims filed on or after August 29, 2001.  As the veteran's 
claim substantially predates August 2001, the new regulatory 
criteria are not applicable.

In a rating decision of September 1993, the RO denied 
entitlement to service connection for PTSD on the bases that 
the veteran's claimed in-service stressor of watching an 
officer commit suicide had not been corroborated and that his 
current diagnosis of PTSD had not been linked to his military 
service.  He was notified of this decision and his appellant 
rights by letter of October 1993 sent to his last reported 
address.  This address had been reported on the veteran's 
claim received in December 1992.  He did not respond to this 
notification within one year.  There is no objective 
evidence, nor has the veteran alleged, that he did not 
receive the October 1993 notification.  This decision is 
final.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  
38 U.S.C.A. § 5108.  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  For the limited purpose of determining whether to 
reopen a claim, the credibility of the evidence is to be 
presumed; however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The evidence of record in September 1993 included the 
veteran's allegations of December 1992 and August 1993 that 
his current psychiatric disability was the result of a 
stressful situation watching an officer commit suicide 
onboard a U. S. Navy ship.  Also of record were the veteran's 
service medical records that did not indicate any psychiatric 
disorder, his service personnel records noting his military 
service onboard three different U. S. Navy vessels, and a VA 
psychiatric examination of January 1993 that noted his report 
of witnessing of a suicide and participating in shore 
bombardments off the coast of Vietnam.  His service personnel 
records noted his military service off the coast of Vietnam 
onboard the U.S.S. Johnston.  These records also indicated 
that the veteran worked as a machinist-mechanic and a 
fireman.

Since the September 1993 decision, VA has received numerous 
VA and private psychiatric reports that had noted diagnoses 
for PTSD, attributed to both pre-service and in-service 
stressors.  The veteran provided testimony in August 1996 and 
July 2000 that his stressful events in the military included 
experiencing gunfire directed from and at the U.S.S. Johnston 
off the coast of Vietnam.  A command history of the U.S.S. 
Johnston received in April 1997 indicates that during the 
veteran's period of service it conducted numerous 
bombardments against enemy forces in Vietnam and received 
near misses from enemy artillery.

The evidence received since September 1993 is new and 
material in that it provides new evidence of in-service 
stressors, that is, bombardment operations of the U.S.S. 
Johnston during 1968.  This evidence was not before VA in 
September 1993.  In addition, the new medical evidence 
contains diagnoses of PTSD based on the veteran's reported 
military stressors.  For this reason, the Board finds that 
the evidence added to the record since September 1993 is so 
significant that it must be considered in order to fairly 
decide the claim.


ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for PTSD having 
been submitted, the claim is reopened.




REMAND

As noted above, the veteran has claimed that his in-service 
stressors include: 
1) Participating in bombardment of enemy units in Vietnam 
while onboard the U.S.S. Johnston, 2) witnessing dead bodies 
of both American and Vietnamese floating in the waters off 
Vietnam and participating in the retrieval of these bodies, 
and 3) being fired at by the enemy, and taking cover from 
such fire, while on deck of the U.S.S. Johnston off the coast 
of Vietnam.  According to the command history of the U.S.S. 
Johnston for the year of 1968, it was noted that the ship had 
cruised close to the Vietnamese shore, had bombarded a number 
of enemy units on multiple occasions in support of American 
operations during the Tet Offensive, and had received near 
misses by enemy artillery.  Based on this objective history, 
the Board finds that the enumerated stressors listed above 
have been verified as being consistent with the 
circumstances, conditions, and hardships of the veteran's 
military service.  

However, the medical opinions of record are ambiguous on 
whether these stressors resulted in, or aggravated a pre-
existing PTSD.  The veteran has consistently reported 
significant pre-service child abuse to include physical and 
verbal abuse by his mother, and sexual abuse by other 
children and unknown adults.  The majority of the medical 
opinions of record have substantially attributed the 
veteran's current PTSD to these pre-service events.  In a 
letter of August 1995, a private psychologist indicated that 
the veteran's experiences during the shore bombardment in 
Vietnam were relatively minor when compared to other reported 
in-service stressors.  However, the other noted in-service 
stressors have not been corroborated.  A VA psychiatric 
examiner of November 1997 commented:

The examiner feels that [the veteran] 
suffers from [PTSD] from the way he was 
treated as a child and that later 
experiences in his life, some of which 
occurred during the military, have 
aggravated that condition but then his 
severe alcoholism has also aggravated his 
functioning over the years as well as his 
judgment and possibly his recollection of 
events.

As the noted examinations reported alleged in-service 
stressors that have not been corroborated and failed to 
explicitly determine whether there is a nexus between the 
corroborated stressors and his PTSD, further VA psychiatric 
examination must be obtained.  See Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993); Cohen v. Brown, 10 Vet. App. 128, 150-51 
(1997)(In cases concerning PTSD, the Board is required to 
seek appropriate medical clarification if the medical 
evidence is insufficient in determining the adequacy of a 
claimed in-service stressor.)  This examination should 
provide a medical opinion on whether the corroborated in-
service stressors resulted in, or aggravated a pre-existing 
PTSD.

The veteran's other alleged in-service stressors include:  1) 
being attacked by a mob in the Virgin Islands, 2) witnessing 
a sailor stab another sailor in the throat during a fight, 3) 
being almost bayoneted by a Vietnamese enemy while asleep on 
shore in Vietnam, 4) being onboard a U. S. Navy vessel either 
in the Atlantic Ocean or Mediterranean Sea during a 
hurricane, 5) witnessing an officer commit suicide by cutting 
his own throat and then jumping off a U. S. Navy ship either 
in the Atlantic Ocean or Mediterranean Sea, and 6) finding 
out that his fiancée and infant child were killed in an 
automobile accident on their way to greet him on his return 
home from his last military cruise.

A review of the veteran's service personnel records indicates 
that he served onboard the U.S.S. Johnston from September 
1967 to March 1969, on the U.S.S. Sperry from March 1969 to 
March 1970, and the U.S.S Fiske from March to October 1970.  
It is noted that the U. S. Armed Services Center for Research 
of Unit Records (Center) provided command histories for the 
U.S.S. Johnston for the year 1968 and the U.S.S. Sperry for 
the years 1968 and 1969.  However, based on its response of 
April 1997, it does not appear that the Center attempted to 
verify the veteran's claimed stressors during his service on 
the U.S.S. Fiske during 1970.  At his hearing on appeal in 
August 1996, the veteran testified that he could not remember 
whether the suicide he witnessed was onboard the U.S.S. 
Sperry or the U.S.S. Fiske.  Under these circumstances, the 
Board finds that additional develop should be conducted 
through the Center to attempt to verify the veteran's other 
in-service stressors.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
request him to provide corroborating 
evidence of his alleged in-service 
stressors.  Inform him the currently 
identified stressors include:  1) being 
attacked by a mob in the Virgin Islands, 
2) witnessing a sailor stab another 
sailor in the throat during a fight, 3) 
being almost bayoneted by a Vietnamese 
enemy while asleep on shore in Vietnam, 
4) being onboard a U. S. Navy vessel 
either in the Atlantic Ocean or 
Mediterranean Sea during a hurricane, 5) 
witnessing an officer commit suicide by 
cutting his own throat and then jumping 
off a U. S. Navy ship either in the 
Atlantic Ocean or Mediterranean Sea, and 
6) finding out that his fiancée and 
infant child were killed in an automobile 
accident on their way to greet him on his 
return home from his last military 
cruise.  Allow the veteran a reasonable 
time to respond.  Any response or 
evidence submitted by the veteran must be 
incorporated into the claims file.

2.  The RO should contact the U. S. Armed 
Services Center for Research of Unit 
Records and request that they attempt to 
verify the following alleged in-service 
stressors:  1) being attacked by a mob in 
the Virgin Islands about Christmas time 
either in 1968 or 1969, 2) witnessing a 
sailor stab another sailor in the throat 
during a fight, 3) being almost bayoneted 
by a Vietnamese enemy while asleep on 
shore in Vietnam sometime in 1968 or 
1969, 4) being onboard a U. S. Navy 
vessel (either the U.S.S. Sperry or the 
U.S.S Fiske) either in the Atlantic Ocean 
or Mediterranean Sea during a hurricane, 
5) witnessing an officer commit suicide 
by cutting his own throat and then 
jumping off a U. S. Navy ship (either the 
U.S.S. Sperry or U.S.S. Fiske) either in 
the Atlantic Ocean or Mediterranean Sea, 
and 6) finding out that his fiancée and 
infant child were killed in an automobile 
accident on their way to greet him on his 
return home from his last military cruise 
(presumably onboard the U.S.S. Fiske in 
1970).  Copies of the veteran's complete 
service personnel records should be 
provided to the Center and it should be 
specifically informed that the veteran 
apparently served onboard the U.S.S. 
Johnston (DD 821) from September 1967 to 
March 1969, on the U.S.S. Sperry (DD 697) 
from March 1969 to January-March 1970, 
and the U.S.S Fiske (DD 842) from 
January-March to October 1970.  A copy of 
any available history for U.S.S Johnston 
(for the year 1969), the U.S.S. Sperry 
(for the year 1970), and the U.S.S. Fiske 
(for the year 1970) should be requested.  
The Center should be specifically 
requested to indicate in its response if 
any of the requested ship (command) 
histories are unavailable.  The Center's 
response and any evidence provided should 
be incorporated into the claims file.

3.  After the above development has been 
completed and all evidence received 
associated with the claims file, the RO 
should make a determination on whether 
any other alleged in-service stressors 
(other then those found by the Board as 
already verified, to include:  
1) Participating in bombardment of enemy 
units in Vietnam while onboard the U.S.S. 
Johnston, 2) witnessing dead bodies of 
both American and Vietnamese floating in 
the waters off Vietnam and participating 
in the retrieval of these bodies, and 3) 
being fired at by the enemy, and taking 
cover from such fire, while on deck of 
the U.S.S. Johnston off the coast of 
Vietnam) has been corroborated by the 
evidence of record.  The RO should make a 
written report for the record on its 
determination of whether any additional 
in-service stressors have been 
corroborated and provide the psychiatric 
examiner (conducting the examination 
requested below) with an itemized list of 
these verified stressors.

4.  Thereafter, the veteran should be 
afforded a VA examination by a 
psychiatrist.  The purpose of this 
examination is to determine the existence 
and etiology of the veteran's current 
PTSD.  The claims folder must be sent to 
the doctor for review.  A copy of this 
remand must also be provided to the 
doctor.  Please provide the doctor with 
the following instructions:

The doctor is asked to indicate that he 
or she has reviewed the claims folder.  
In addition, the doctor should review the 
Board's discussion of the veteran's 
medical history contained in the provided 
remand.  All necessary tests should be 
conducted and the doctor should review 
the results of any testing prior to 
completion of the examination report.

The veteran has reported a number of 
alleged stressors from his military 
service.  The Board has found that the 
following stressors are corroborated by 
the contemporaneous military records:  1) 
participating in bombardment of enemy 
units in Vietnam while onboard the U.S.S. 
Johnston, 2) witnessing dead bodies of 
both American and Vietnamese floating in 
the waters off Vietnam and participating 
in the retrieval of these bodies, and 3) 
being fired at by the enemy, and taking 
cover from such fire, while on deck of 
the U.S.S. Johnston off the coast of 
Vietnam.  Accompanying these instructions 
should be a determination by the RO if 
any other alleged stressors have been 
verified by the record.  

Initially, the doctor must determine 
whether the veteran currently has PTSD.  
Then the doctor should determine whether 
the corroborated in-service stressors 
were sufficient to produce PTSD, or 
aggravate a pre-existing PTSD beyond the 
natural course of this disorder.  In this 
regard, the doctor is instructed to 
consider only the stressors identified by 
the Board or the RO as verified by the 
record.  The doctor should utilize the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV) 
in arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the doctor must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied.  Also, 
if PTSD is diagnosed, the doctor must 
identify the stressor(s) supporting the 
diagnosis.  

A complete rationale must be given for 
any opinion expressed and the foundation 
for all conclusions should be clearly set 
forth.  The report of the psychiatric 
examination should be associated with the 
veteran's claims folder.

5.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the claim.  

6.  Finally, readjudicate the veteran's 
claim for entitlement to service 
connection for PTSD, with application of 
all appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to this claim remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable period of time 
within which to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



